Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 1 of 18




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO




    ROBERTO VILLAMIL-SORDO
         Plaintiff,

                      v.                      CIV. NO.: 18-1425 (SCC)

    VARADERO @ PALMAS, INC., ET
    AL.


          Defendants.



                           OPINION AND ORDER

         Pending before the Court is a Motion for the Entry of

     Order Dismissing the Mooted Cross-Claim (“Motion for

     Entry of Order”), filed by Co-Defendants Varadero @ Palmas,

     Inc. (“Co-Defendant Varadero”), Aspen American Insurance

     Company (“Co-Defendant Aspen”). See Docket No. 105. Co-

     Defendants       Luca     Borri    (“Co-Defendant         Mr.    Borri”),

     UnipolSai Assicurazioni, S.p.A. (“Co-Defendant UnipolSai

     Assicurazioni”), and Fra Dolcino, Ltd (“Co-Defendant Fra

     Dolcino, Ltd”) (collectively, the “Fra Dolcino Parties”) filed a

     response to the same, see Docket No. 109 (“Response”) 1 which


     1 In their Response, the Fra Dolcino Parties petitioned the Court to allow

     them to oppose the Motion for Entry of Order. See Docket No. 109 at pg. 3
     (requesting that the Court “grant [the Fra Dolcino Parties] the opportunity
     to respond to the [Motion for Entry of Order.]”). Per the Minute Entry
     memorializing the Status Conference held on October 2, 2020, the Court
     granted the Fra Dolcino Parties 15 days to file their proposed opposition.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 2 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                                   Page 2
     INC, ET AL.




     in turn was opposed by Co-Defendants Varadero and Aspen,

     see Docket No. 110 (“Co-Defendants’ Opposition”) and

     Plaintiff Roberto Villamil-Sordo (“Plaintiff Villamil-Sordo”),

     see Docket No. 111 (“Plaintiff Villamil-Sordo’s Opposition”).

         After carefully examining both the record and the Parties’

     arguments regarding this matter, the Court GRANTS Co-

     Defendants Varadero and Aspen’s Motion for Entry of Order

     at Docket Number 105. 2

         I. Travel of the Case

         Plaintiff Villamil-Sordo filed the instant admiralty suit

     against Co-Defendants Varadero, Aspen and the Fra Dolcino



     See Docket No. 121. On October 19, 2020, the Fra Dolcino Parties filed their
     alleged opposition to the Motion for Entry of Order, which they tiled
     “Reiterated Response to Docket No. 105”. See Docket No. 122. As the title
     of the motion suggests and as clarified by the Fra Dolcino Parties therein,
     the sole purpose of the same, was to reiterate the arguments contained in
     the Response at Docket Number 109, for they had nothing further to add.
     Id. The Court takes note of the aforesaid and, for the sake of clarity, will
     therefore solely refer to the Response at Docket Number 109 when
     discussing the Fra Dolcino Parties’ arguments regarding the Motion for
     Entry of Order throughout this Opinion and Order.

     2 In view of this determination, the Court made additional rulings
     pertaining to pending matters which were raised by the Fra Dolcino
     Parties in their Response to the Motion for Entry as discussed below. See
     infra at Section C.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 3 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                                    Page 3
     INC, ET AL.




     Parties for alleged damages to his Spencer brand vessel called

     EZ Trade. See Docket No. 80. 3 According to Plaintiff Villamil-

     Sordo’s recitation of the facts, in light of what promised to be

     a particularly active hurricane season, he entered into a

     contract with Co-Defendant Varadero 4 to ensure that the EZ

     Trade was moved to dry-land and secured if a hurricane were

     to set course for Puerto Rico. Id. at ¶ 12.

         Plaintiff Villamil-Sordo alleges that, on or around

     September 18, 2017, he visited the “dry dock” area to get a

     first-hand look at the work that was being done to secure the

     EZ Trade in preparation for Hurricane María, a category 4

     hurricane, which made landfall in Puerto Rico on September

     20, 2017. Id. at ¶¶ 18-19. While there, Plaintiff Villamil-Sordo

     maintains he noticed that, the Fra Dolcino, a 16 meters long

     sailboat, allegedly owned by Co-Defendants Fra Dolcino, Ltd

     and Mr. Borri, had been moved by Co-Defendant Varadero—



     3 Plaintiff Villamil-Sordo first filed suit in the Puerto Rico Court of First
     Instance. See Docket No. 1. The case was subsequently removed to federal
     court. Id.

     4 Co-Defendant Aspen is identified as the insurance company that issued

     a policy in favor of Co-Defendant Varadero which would cover its
     negligent actions or omissions. See Docket No. 80 at ¶ 3.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 4 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                          Page 4
     INC, ET AL.




     with its mast and sails still installed and without having been

     adequately secured by         Co-Defendant Varadero or Co-

     Defendants Fra Dolcino, Ltd and Mr. Borri—parallel to the EZ

     Trade. Id. at ¶¶ 4,5, and 20. Plaintiff Villamil-Sordo states that

     he petitioned Co-Defendant Varadero to relocate the Fra

     Dolcino. Id. at ¶ 21. Co-Defendant Varadero allegedly refused

     to do so. Id. Further, according to Plaintiff Villamil-Sordo,

     neither   Co-Defendant      Mr.    Borri   nor   an   authorized

     representative of Co-Defendant Fra Dolcino Ltd ordered the

     Fra Dolcino’s mast and sails to be removed. Id. at ¶ 22. It is

     also   alleged   that   Co-Defendant       Varadero—who      was

     purportedly supposed to determine where to place the Fra

     Dolcino—and the Fra Dolcino Parties ultimately failed to

     secure the Fra Dolcino. Id. at ¶¶ 22-23.

        Plaintiff Villamil-Sordo maintains that these acts and

     omissions on behalf of Co-Defendants Varadero, Aspen and

     the Fra Dolcino Parties caused the Fra Dolcino to topple over

     the EZ Trade and damage its tower and equipment. Id. at ¶¶

     25-29. As such, Plaintiff Villamil-Sordo reasons that the

     damages suffered by the EZ Trade after the Fra Dolcino fell

     over it, were not an “Act of God” but rather a direct
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 5 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                         Page 5
     INC, ET AL.




     consequence of the purported negligent acts carried out by

     the Co-Defendants leading up to Hurricane Maria’s arrival to

     Puerto Rico. Id. at ¶¶ 18-29. Plaintiff Villamil-Sordo’s Second

     Amended Complaint includes three causes of action, namely;

     (1) a hybrid breach of contract claim and claim in admiralty

     for negligence against all of the Co-Defendants; (2) damages

     claim under Puerto Rico law which identifies Co-Defendants

     Varadero and Aspen along with the Fra Dolcino Parties as

     joint tortfeasors; (3) and a so-called direct action against Co-

     Defendant       Aspen      and         Co-Defendant   UnipolSai

     Assicurazioni. Id. at ¶¶ 30-43.

        On September 4, 2019, the Fra Dolcino Parties filed a

     Crossclaim against Co-Defendants Varadero and Aspen,

     essentially denying any wrongdoing in connection with the

     purported damages that Plaintiff Villamil-Sordo alleges in the

     Second Amended Complaint. See Docket No. 64.

        In their Crossclaim, the Fra Dolcino Parties set forth three

     claims for relief. Under their First Claim for Relief, they argue

     that they are entitled to complete indemnity from Co-

     Defendants Varadero and Aspen “for any loss they may

     sustain, including costs and attorney’s fees, and the amount
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 6 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                                Page 6
     INC, ET AL.




     of any judgment which may be rendered against them.” Id. at

     ¶ 9. The Court notes that First Claim for Relief suffers from

     the same flaw that the additional two claims for relief suffer

     from, to wit, that they are underdeveloped. Nevertheless,

     what can be understood in view of the facts presented to the

     Court is that, the Fra Dolcino Parties seek complete indemnity

     from Co-Defendants Varadero and Aspen, for the legal theory

     that they attempt to articulate rests on their understanding

     that, by virtue of a Land Storage Agreement 5 that they

     entered into with Co-Defendant Varadero, it was Co-

     Defendant Varadero’s duty to secure the Fra Dolcino, and not

     the Fra Dolcino Parties’ duty to do so. Id. at ¶ 8.

         In turn, the Court reads the Second Claim for Relief as a

     contributory negligence claim, whereby the Fra Dolcino

     Parties aver that they “would be entitled to indemnity or



     5 The Fra Dolcino Parties posit that on July 7, 2017, Co-Defendant

     Varadero and Co-Defendant Fra Dolcino Ltd., entered into a Land Storage
     Agreement. See Docket No. 64 at ¶ 3. The aforesaid agreement conveyed
     to Co-Defendant Fra Dolcino, Ltd., a license to use Co-Defendant
     Varadero’s facilities. Id. Further, in accordance with the Land Storage
     Agreement, Co-Defendants Luca Borri and Fra Dolcino Ltd contend that
     they were cornered into hiring the services of an authorized independent
     contractor to secure the Fra Dolcino prior to Hurricane Maria’s landfall
     over Puerto Rico. Id. at ¶ 8.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 7 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                       Page 7
     INC, ET AL.




     contribution from [Co-Defendants Varadero and Asepen[,]”

     including attorney’s fees, if the court rejects their “Act of

     God” defense. Id. at ¶ 12. Lastly, the Third Claim for Relief

     appears to be yet another contributory negligence claim. Id. at

     ¶ 14. Under the Third Claim for Relief, the Fra Dolcino Parties

     rely upon the alleged existence of a genuine controversy

     regarding the rights and duties owed to them by Co-

     Defendants Varadero and Aspen. Id. at ¶ 14. Therefore, the

     Fra Dolcino Parties understand that Co-Defendants Varadero

     and Aspen should indemnify them “for the full amount, or

     some proportionate share, of any loss or judgment that they

     may pay and for all expenses which may be incurred in the

     defense of the Amended Complaint initiated against them.”

     Id.

           On August 17, 2020, almost a year after the filing of the

     Crossclaim, Co-Defendant Aspen filed a motion whereby it

     informed the Court that a Confidential Settlement had been

     reached. See Docket No. 102. The settlement was entered into

     between Co-Defendants Varadero and Aspen and Plaintiff

     Villamil-Sordo. Id. Shortly thereafter, the Confidential

     Settlement was filed, for the Court’s eyes only. See Docket No.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 8 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                           Page 8
     INC, ET AL.




     108. In tandem with the filing of the aforesaid, Co-Defendants

     Varadero and Aspen filed the Motion for Entry of Order

     currently pending before the Court. See Docket No. 105.

        II. Analysis

            A. The Parties’ Arguments

        Co-Defendant Varadero and Aspen’s Motion for Entry of

     Order stands for the proposition that the Confidential

     Settlement entailed a complete release of any potential

     liability on their part, therefore rendering the Crossclaim as

     moot. See Docket No. 105. In support of their argument, Co-

     Defendants Varadero and Aspen point to certain portions of

     the Confidential Settlement to highlight the implications of

     the release. Id. at pgs. 4-5. Specifically, they underscore, that:

            [i]n consideration of the payment of the
            Settlement Amount . . . [Plaintiff Villamil-Sordo]
            individual, collectively, and in all other
            capacities . . . forever discharge[s] [Co-
            Defendants Varadero and Aspen] . . . from any
            and all rights, claims, demands, damages, debts
            indemnification, contribution, causes of action,
            or suits at law or in equity, of whatever kind or
            nature, that they ever had, now have, or may
            have in the future arising from or relating to the
            Claim or Action, or any of the other allegations,
            facts, circumstances, or injuries in the action or
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 9 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                         Page 9
     INC, ET AL.




            which may have been claimed in the Action.

     Id. at pg. 4 (emphasis added).

        Furthermore, pursuant to the Confidential Settlement

     while Plaintiff Villamil-Sordo will continue to litigate his

     claim against the Fra Dolcino Parties, they will “remain solely

     responsible for the damages that their own negligence and/or

     fault caused Claimant.” See Docket No. 105 at pg. 5. More

     fundamentally, the Confidential Settlement states that the Fra

     Dolcino Parties “will not be liable to [Plaintiff Villamil-Sordo]

     for any damages attributable to [Co-Defendants Varadero

     and Aspen].” Id.

        In their Response, the Fra Dolcino Parties fired back by

     asserting that Co-Defendants Varadero and Aspen failed to

     provide them with a copy of the Confidential Settlement. See

     Docket No. 109. Without a copy of the same, the Fra Dolcino

     Parties sustain that Co-Defendants Varadero and Aspen are

     precluded from backing up their assertion that Confidential

     Settlement renders the Crossclaim as moot, for the Fra

     Dolcino Parties would only be liable for their own tortious

     acts or omissions. Id. The Fra Dolcino Parties also raised a

     series of procedural arguments pertaining to the status of
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 10 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                       Page 10
     INC, ET AL.




     certain discovery motions that had been filed prior to the

     Confidential Settlement. Id. at pgs. 2-3. Additionally, they

     asked the Court to order Plaintiff Villamil-Sordo and Co-

     Defendants Varadero and Aspen to produce the Confidential

     Settlement and to grant the relief sought in—what was at the

     time of the filing of their Response—their “unopposed”

     motion for summary judgment (“Fra Dolcino Parties’ Motion

     for Summary Judgment”) at Docket Number 86. Id. at pg. 3.

        The Co-Defendants’ Opposition rehashed the arguments

     set forth in the Motion for Entry of Order and addressed the

     arguments regarding the then pending discovery motions. See

     Docket No. 110. Co-Defendants Varadero and Aspen also

     specified that, they need not provide the Fra Dolcino Parties

     with a copy of the Confidential Settlement, for they had not

     articulated a legal argument explaining why they should be

     provided with a copy of the same, particularly when the

     relevant portions were included in the Motion for Entry of

     Order. Id. at pg. 2. In any case, Co-Defendants Varadero and

     Aspen state that a copy was submitted to the Court. Id. For its

     part, Plaintiff Villamil-Sordo’s Opposition focused on the

     arguments pertaining to the discovery motions and the Fra
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 11 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                        Page 11
     INC, ET AL.




     Dolcino Parties’ Motion for Summary Judgment. See Docket

     No. 111. He did not elaborate upon the argument related to

     the implications of the Confidential Settlement as to the

     Crossclaim. Id. at pg. 3.

            B. The Crux of the Matter

        Federal Rule of Civil Procedure 13(g) (“Rule 13(g)”) allows

     a party to assert a crossclaim against another party “if the

     claim arises out of the transaction or occurrence that is the

     subject matter of the original action[.] Fed. R. Civ. P. 13(g).

     This rule further states that, “[t]he crossclaim may include a

     claim that the coparty is or may be liable to the crossclaimant

     for all or part of a claim asserted in the action against the

     crossclaimant.” Id. The Fra Dolcino Parties’ Crossclaim is the

     type of crossclaim that Rule 13(g) contemplates. However,

     after examining the totality of the Confidential Settlement, the

     Court can confirm that, the same entailed a complete release

     as to Co-Defendants Varadero and Aspen’s liability in the suit

     filed by Plaintiff Villamil-Sordo, which in turn renders moot

     the Fra Dolcino Parties’ Crossclaim. Let us explain.

        Pursuant to Puerto Rican extracontractual law, solidary

     liability entails that any joint tortfeasor may “pay the totality
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 12 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                          Page 12
     INC, ET AL.




     of the damages owed to the plaintiff.” See White v. Sunnova

     Energy Corp., No. 18-cv-1068 (ADC), 2019 WL 1271471, at *3

     (D.P.R. Mar. 15, 2019) (citing to Quilez-Velar v. Ox Bodies, Inc.,

     198 D.P.R. 1079, 1084 (P.R. Aug. 31, 2017) (official translation).

     The aforesaid principle defines the external relationship

     created between the creditor—in this case, Plaintiff Villamil-

     Sordo—and the joint tortfeasors, as one that allows for the

     creditor to pick any of the joint tortfeasors, or all of them,

     simultaneously, in order to recover his credit. Id. But when a

     joint tortfeasor ends up paying more than the amount he or

     she owed, he or she may invoke the right of contribution in

     order to recover the excess paid from the other joint

     tortfeasors. Szendrey v. Hospicare, Inc., 158 D.P.R. 648, 654

     (P.R. Feb. 14, 2003) (official translation). The reason being that,

     while “joint tortfeasors are solidarily liable to the injured

     party . . . the onerous effect between the joint tortfeasors

     should be distributed in proportion to their respective degree

     of negligence.” Id. This principle, in turn, defines the internal

     relationship between the joint tortfeasors.

        In the context of a settlement, such as the Confidential

     Settlement, whereby Plaintiff Villamil-Sordo released Co-
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 13 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                                    Page 13
     INC, ET AL.




     Defendants Varadero and Aspen from all liability, this “is

     considered both a release of liability from the plaintiff to the

     settling joint tortfeasor and a release of liability as between

     joint tortfeasors, with the plaintiff absorbing the portion of

     liability attributed to the settling tortfeasor[,]” the non-

     settling tortfeasors are then only “liable for their percentage

     of liability after subtracting the amount of the released

     tortfeasor’s portion of liability, not for the total amount of the

     damages.” See Bernardi Ortiz v. Cybex Int’l, Inc., 345 F. Supp.

     3d. 107, 123 (D.P.R. 2018) (internal citations omitted). And

     because pursuant to the Confidential Settlement the Fra

     Dolcino Parties will only be liable for their percentage of

     liability 6, and nothing more, they are precluded from moving

     for contribution against Co-Defendants Varadero and Aspen.


     6As quoted, in this Opinion and Order, the Confidential Settlement states
     that, “[i]t is specifically agreed and understood that [the Fra Dolcino
     Parties] will not be liable to [Plaintiff Villamil-Sordo] for any damages
     attributable to [Co-Defendants Varadero and Aspen].” See Docket No. 105
     at pg. 5. In this vein, the Court notes that it has purposefully cited to the
     Motion for Entry of Order at Docket Number 105 instead of the
     Confidential Settlement itself in view of the fact that the same was filed
     for the Court’s eyes only. As noted in this Opinion and Order, the Court
     has corroborated that the portions of the Confidential Settlement that were
     cited and quoted in the Motion for Entry of Order are identical to those in
     Confidential Settlement filed at Docket Number 108.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 14 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                                    Page 14
     INC, ET AL.




     Accordingly, the Second and Third Claims for Relief—

     pertaining to the alleged contributory negligence between the

     Fra Dolcino Parties and Co-Defendants Varadero and

     Aspen—are in fact moot, for in view of the Confidential

     Settlement, the Fra Dolcino Parties would only be liable for

     their specific percentage of liability, if any, and the right to

     contribution is no longer an option on the table as to Co-

     Defendants Varadero and Aspen.

         As for the First Claim for Relief, the same is also moot in

     view of the Confidential Settlement. As referenced, supra, the

     Confidential Settlement states that, “[the Fra Dolcino Parties]

     will remain solely responsible for the damages that their own

     negligence and/or fault caused [Plaintiff Villamil-Sordo].” See

     Docket No. 105 at pg. 5. 7 This portion of the Confidential

     Settlement eliminates the possibility that a judgment be

     rendered against the Fra Dolcino Parties for actions or

     omissions other than their own. Bearing this discussion in

     mind, the Court deems the Crossclaim at Docket Number 64

     as MOOT and GRANTS the Motion for Entry of Order at


     7As specified at supra note 6, the Court has cited directly to the Motion for
     Entry of Order, instead of citing directly to the Confidential Settlement.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 15 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                                      Page 15
     INC, ET AL.




     Docket Number 105.

             C. Housekeeping Matters

         Before concluding, the Court will touch on the additional

     matters raised by the Fra Dolcino Parties in their Response.

     For starters, as far as the discovery related motions—which

     the Fra Dolcino Parties argue became moot in view of the

     Confidential Settlement—are concerned, the record reflects

     that the same have already been addressed by this Court. 8

     Regarding the Fra Dolcino Parties’ argument that they should

     be made privy to the contents of the Confidential Settlement,

     at this time, the Court is satisfied with the fact that the same



     8 In their Response, the Fra Dolcino Parties argued that the following
     motions were moot in view of the Confidential Settlement: (1) Co-
     Defendant Varadero’s Motion to Compel at Docket Number 97; (2) Co-
     Defendant Varadero’s Motion to Summarily Grant Unopposed Motion to
     Compel at Docket Number 98; (3) Co-Defendant Varadero’s Response to
     Motion to Summarily Grant Unopposed Motion to Compel at Docket
     Number 100; and (4) Co-Defendant Varadero’s Motion for Leave to File
     Reply Brief in Further Support of its Motion to Summarily Grant its
     Unopposed Motion to compel at Docket Number 101. See Docket No. 109
     at pgs. 2-3. In order to leave no room for doubt, the Court clarifies, that via
     Line Order at Docket Number 123, all of the aforementioned motions were
     denied with the exception of the Response at Docket Number 100, for
     there was no need for the Court to do deny a mere response. In that same
     Line Order, the Court also denied Plaintiff Villamil-Sordo’s and Co-
     Defendants Varadero and Aspen’s Joint Motion for Relief Under Federal
     Rule of Civil Procedure 56(D) at Docket Number 88. See Docket No. 123.
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 16 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                       Page 16
     INC, ET AL.




     was submitted for the Court’s eyes at Docket Number 108.

     With this submission, the Court was able to corroborate that

     the portions of the Confidential Settlement that were quoted

     in the Motion for Entry of Order are a carbon copy of the

     sections contained in the Confidential Settlement.

        Lastly, while the Fra Dolcino Parties remained steadfast in

     their assertion that their Motion for Summary Judgment at

     Docket Number 86 should be granted as unopposed, via Line

     Order, the Court instructed Plaintiff Villamil-Sordo to

     respond to the same. See Docket No. 123. Plaintiff Villamil-

     Sordo complied with this Court’s directive. See Docket No.

     125. And the Fra Dolcino Parties filed a Reply. See Docket No.

     133. Several motions to strike tied to the Fra Dolcino Parties’

     Motion for Summary Judgment have also been filed. See

     Docket Nos. 124, 134 and 135.

        The Court notes that, the Fra Dolcino Parties’ Motion for

     Summary Judgment was filed prior to the execution of the

     Confidential Settlement. Meanwhile, their Reply was filed

     after the execution of the same. After reviewing the Fra

     Dolcino Parties’ Motion for Summary Judgment and the

     briefs filed in connection with the same, the Court
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 17 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                        Page 17
     INC, ET AL.




     understands that today’s determination regarding the now

     “moot” Crossclaim directly impacts the arguments that were

     raised therein, specifically as they pertained to the Fra

     Dolcino      Parties’   allegations    regarding   Co-Defendants

     Varadero and Aspen.           Accordingly, the Court DENIES

     WITHOUT PREJUDICE the Fra Dolcino Parties’ Motion for

     Summary Judgment at Docket Number 86 and deems as

     MOOT the motions to strike and for leave in connection with

     the same at Docket Numbers 124, 135 and 136.

        III.      Conclusion

        In light of the above, the Court hereby:

        •      Deems the Fra Dolcino Parties’ Crossclaim at Docket

               Number 64 as MOOT;

        •      GRANTS Co-Defendants Varadero and Aspen’s

               Motion for Entry of Order at Docket Number 105;

        •      DENIES WITHOUT PREJUDICE the Fra Dolcino

               Parties’ Motion for Summary Judgment at Docket

               Number 86; and
Case 3:18-cv-01425-SCC Document 138 Filed 03/29/21 Page 18 of 18




     VILLAMIL-SORDO v. VARADERO @ PALMAS,                      Page 18
     INC, ET AL.




        •   Deems the pending motions to strike and for leave at

            Docket Numbers 124, 135 and 136 as MOOT.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 29th day of March, 2021.

                   S/SILVIA CARRENO-COLL
                   UNITED STATES DISTRICT COURT JUDGE
